DETAILED ACTION
Currently, claims 1, 3-5, 9, 11, 12, and 22-25 are being examined, while the remaining claims have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 April 2022 has been entered.
 
Claim Objections
Claims 5 and 25 are objected to because of the following informalities:  In the last line of claim 5, -corresponding- should be inserted before the second occurrence of “anatomical structure”; In claim 25, line 2, the second occurrence of “region” should be replaced with -structure-.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the patient" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the ablation device" in lines 17-18.  There is insufficient antecedent basis for this limitation in the claim.
It should be noted that all other cited claims have been rejected for being dependent upon a rejected base claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harlev, U.S. 2017/0325891 (hereinafter Harlev) in view of Koblish, U.S. 2014/008126 (hereinafter Koblish).
Regarding claims 1, 9, 11, and 12, Harlev discloses (note figs. 1 and 7; see abstract, paragraphs 74 and 113-115) a system comprising: a workstation having a display (110), user input (110), and memory (111); and control circuitry (109) configured to display a default anatomical structure (see initial image ‘134’ after the iterative adjustment process has begun), and modify the default anatomical structure to cause an appearance of the default anatomical structure to reflect an appearance of a corresponding anatomical structure (see subsequent image ‘134’ after the iterative adjustment process has progressed).  However, Harlev fails to explicitly disclose further modifying the default anatomical structure to reflect ablated regions thereon, as well as recording an ablation energy levels and durations in the memory of the workstation.  Koblish teaches a similar system that displays an anatomical structure having multiple ablated regions disposed thereon, wherein these regions are depicted using different colors and may intersect each other at a ‘spline’ (note paragraph 37).  Furthermore, Koblish teaches a system that records ablation energy levels and durations in a memory (note paragraphs 59 and 70-73).  It is well known in the art that this configuration would improve visualization and increase feedback, thereby resulting in increased safety and efficiency.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have modified the system of Harlev to comprise further modifying the default anatomical structure to reflect ablated regions thereon (in the claimed manner), as well as recording ablation energy levels and durations in the memory, in order to increase safety and efficiency.  

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harlev in view of Koblish as applied to claims 1, 9, 11, and 12 above, and further in view of Safran, U.S. 2015/0018698 (hereinafter Safran).
Regarding claims 3-5, Harlev in view of Koblish teaches (see above) a system wherein the default anatomical structure necessarily includes anchor points and splines, and wherein the control circuitry is necessarily configured to receive inputs to adjust a position of an anchor point of the default anatomical structure to further cause the appearance of the default anatomical structure to reflect the appearance of the anatomical structure (see final image ‘134’ after the iterative adjustment process has finished).  However, Harlev in view of Koblish fails to expressly teach control circuitry configured to select a default anatomical structure that is already stored in the memory.  Safran teaches (note abstract) a similar system comprising control circuitry configured to select a default anatomical structure that is already stored in the memory (note paragraph 62).  It is well known in the art that these different modeling configurations (i.e., starting with a default image or building an image from scratch) are widely considered to be interchangeable, and that the configuration of Safran would result in increased efficiency.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have further modified the system of Harlev to comprise control circuitry configured to select a default anatomical structure that is already stored in the memory.  This is because this modification would have merely comprised a simple substitution of interchangeable modeling configurations in order to increase efficiency (see MPEP 2143). 

Claims 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harlev in view of Koblish and Safran.
Regarding claims 22-25, Harlev discloses (note figs. 1 and 7; see abstract, paragraphs 74 and 113-115) a system comprising: a workstation having a display (110), user input (110), and memory (111); and control circuitry (109) configured to display a default anatomical structure (see initial image ‘134’ after the iterative adjustment process has begun), modify the default anatomical structure based on input to cause an appearance of the default anatomical structure to reflect an appearance of a corresponding anatomical structure (see subsequent image ‘134’ after the iterative adjustment process has progressed); and receive sensor data from an ablation device coupled to the workstation.  However, Harlev fails to explicitly disclose further modifying the default anatomical structure to reflect ablated regions thereon, as well as recording an ablation energy levels and durations in the memory of the workstation.  Koblish teaches a similar system that displays an anatomical structure having multiple ablated regions disposed thereon, wherein these regions are depicted using different colors and may intersect each other at a ‘spline’ (note paragraph 37).  Furthermore, Koblish teaches a system that records ablation energy levels and durations in a memory (note paragraphs 59 and 70-73).  It is well known in the art that this configuration would improve visualization and increase feedback, thereby resulting in increased safety and efficiency.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have modified the system of Harlev to comprise further modifying the default anatomical structure to reflect ablated regions thereon (in the claimed manner), as well as recording ablation energy levels and durations in the memory, in order to increase safety and efficiency.  It should be noted that this combination of references further fails to expressly teach control circuitry configured to select a default anatomical structure that is already stored in the memory.  Safran teaches (note abstract) a similar system comprising control circuitry configured to select a default anatomical structure that is already stored in the memory (note paragraph 62).  It is well known in the art that these different modeling configurations (i.e., starting with a default image or building an image from scratch) are widely considered to be interchangeable, and that the configuration of Safran would result in increased efficiency.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have further modified the system of Harlev to comprise control circuitry configured to select a default anatomical structure that is already stored in the memory.  This is because this modification would have merely comprised a simple substitution of interchangeable modeling configurations in order to increase efficiency (see MPEP 2143).       


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because they do not apply to the current rejections.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A GIULIANI/             Primary Examiner, Art Unit 3794